Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been saing1.114.  Applicant's submission filed on 01/11/21 has been hereby entered.



2. Claims 1-10, 12-18, 20 -24   are pending. 


3. Claims 18 , 21 and 23 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


Claims 1-10, 12-17, 20-22 and 24 read on an isolated target delivery system comprising a CD45+ leukocyte comprising within said cell a complex of one or more iron binding proteins and an active ingredient are under consideration in the instant application.




4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 are  rejected under are rejected under 35 U.S.C. 103 as obvious over Schonberg et al ( J of Neuroscience (2012, 32, pages 5374-5384, IDS)  or  Simoes et al ( J of Leukocyte Biology 1999,v .65 pages 270-279,IDS) or Nguyen et al ( American J. of Physiol. 2006,v.293 (3,Pt1) L417-L425,IDS)  in view of Mitchell et al ( Expert Opinion on Drug Delivery 2015, v.12.pages 375-392 , IDS , US Patent Application 20150224211 and newly cited US Patent 8,951,561,  US Patent 7,608,268 , and WO 2015135,597.
 

Applicants arguments filed on 01/11/21 have been fully considered but have not been found convincing.

Applicant asserts that as amended claims now recited that the  active ingredient is encapsulated within a ferritin multimer. None of the prior art references teaches or suggest said feature of the amended claims.

Newly cited US Patent ‘561 teaches a ferritin multimer, comprising  active ingredient that is encapsulated within said  ferritin cage.  US Patent ‘561 teaches that said structure can be used for  target delivery applications. ( see entire documents,  paragraphs 193, 195, 198 in particular).


Newly cited US Patent ‘268 teaches a ferritin multimer, comprising  active ingredient that is encapsulated within said  ferritin cage.  US Patent ‘561 teaches that said structure can be used for  target delivery applications. ( see entire documents,  paragraphs 37, 52,  in particular).

Newly cited WO’ 597 teaches a ferritin multimer, comprising  active ingredient that is encapsulated within said  ferritin cage.  US Patent ‘561 teaches that said structure can be used for  target delivery applications. ( see entire documents,  pages 9, 35,   in particular).

	
Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ferritin multimer  comprising active ingredient within said multimer with a reasonable expectation of success because the prior art suggests that said ferritin multimer have been successfully used for target delivery.

As has been sated previously, Schonberg et al., teach an isolated macrophages loaded with iron binding protein ferritin and active ingredient (fluorescent tag)  ( see entire document, Abstract and material and Method in particular).

Simoes et al., teach an isolated macrophages loaded with iron binding protein ferritin and a lable  ( see entire document, Abstract and material and Method in particular).

Nguyen et al., teach an isolated macrophages loaded with iron binding protein ferritin and a lable (fluorescent tag)  ( see entire document, Abstract and material and Method in particular).


Mitchell et al., teach the use of leukocyte as drug delivery system for treating cancer. Mitchell et al teaches that leukocytes can be loaded with anti-cancer drugs ( see entire document, Abstract in particular).

US Patent Application 211  teaches  the use of leukocyte as drug delivery system for treating various diseases.  US Patent Application 211  teaches that leukocytes can be loaded with various drugs   including anti-cancer or anti-inflammatory drugs. ( see entire document,  paragraphs 0026,0035, 0040  in particular).



All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to use leukocyte loaded with iron binding protein and substitute Dy Light 549 with anti-cancer or anti-inflammatory etc drugs with a reasonable expectation of success because the prior art teaches that leukocytes can be used as drug delivery system for treating various diseases.


Claims 4 is included because said structural properties would be an inherent properties of the recited macrophage. Since the office does not have a laboratory to test the reference macrophages, it is applicant’s burden to show that the reference macrophages do not have the structural properties  as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


Claim 5 is included because the instant claims are drawn to a product   and the patentability of the product does not depend on its method of production in the absence of evidences of structural differences.  In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.


Claims 12-17, 20, 22 and 24   are  included  it would be conventional and within the skill of the art to determine type of active ingredient to be use. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 



6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 stand  provisionally rejected on the grounds of nonstatutory double patenting of the claims  1- 25 of  copending Application No.  15/739392.  Although the conflicting claims are not identical, they are not patentably distinct from each other because  claims  1- 25 of  copending Application No.  15/739392  recited an isolated target delivery system comprising a CD45+ leukocyte comprising within said cell a complex of one or more iron binding proteins and an active ingredient encapsulated within a ferritin multimer.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

It is noted that Applicant acknowledged that said rejection will be addressed when the pending  claims in the instant application  are found allowable.


8. No claim is allowed.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644